UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 20, 2008 Harleysville Savings Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 0-29709 23-3028464 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 271 Main Street, Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 256-8828 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 20, 2008, Harleysville Savings Financial Corporation issued the press release included as Exhibit 99.1 to this Current Report on Form 8-K, which is incorporated herein by reference Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)The following exhibits are included with this Report: Exhibit No. Description 99.1 Press Release, dated November 20, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HARLEYSVILLE SAVINGS FINANCIAL CORPORATION Date: November 20, 2008 By: /s/Brendan J. McGill Name: Brendan J. McGill Title: Senior Vice President and Chief Financial Officer
